DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed March 11, 2022. As directed by the amendment, claim 1 has been amended and claims 2, 4-6, 14-19 were previously withdrawn. As such, claims 1, 3, 7-13, 20 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10, 12-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nijenbanning et al. (US 2008/0262497), hereinafter “Nijenbanning”.
Regarding claim 1, Nijenbanning  discloses a fixation device (FIG. 1) for stabilizing fractured bone portions comprising: a bone plate (4) having at least one opening (through part 6); a housing (50, FIGS. 4-10) having a proximal end (at 51, FIG. 4) adapted to be secured to the bone plate (relative position of housing and plate is secured upon activation of anchoring members, ¶14), a distal end (at 54, FIG. 4) opposite the proximal end and a bore (cannula, FIG. 4) extending between the proximal and distal ends, the housing defining a longitudinal axis (axis along 50, FIG. 4); a compression screw (57, FIG. 6) being at least partially disposed within the bore of the housing and selectively moveable through the bore (¶44), the compression screw including external threading (at 57, FIG. 6); and a first anchoring member (55) 
Regarding claim 3, Nijenbanning discloses the device of claim 1, wherein the anchoring member comprises a plurality of prongs (52’, 53’) biased radially outward with respect to a longitudinal axis of the compression screw.  
Regarding claim 7, Nijenbanning discloses the device of claim 1, wherein the housing is a barrel having a sidewall defining a first slot (52) axially located between the proximal end and the distal end of the barrel (FIG. 4).  
Regarding claim 8, Nijenbanning discloses the device of claim 7, wherein the portion of the first anchoring member is sized and configured to extend through the first slot when transitioning from the first condition to the second condition (¶43).  
Regarding claim 9, Nijenbanning discloses the device of claim 7, wherein the compression screw defines a second slot (53) axially located between the proximal end and the distal end of the barrel.  
Regarding claim 10, Nijenbanning discloses the device of claim 9, further comprising a second anchoring member (53’) coupled to the compression screw, a portion of the second anchoring member being sized and configured to extend through the second slot when the second anchoring member is positioned radially adjacent the second slot (¶43).  

Regarding claim 13, Nijenbanning discloses the device of claim 1, wherein a first end of the first anchoring member is coupled to a first connector (portion of 55 adjacent first end of 52’) and a second end of the first anchoring member is coupled to a second connector (portion of 55 adjacent second end of 52’), wherein transitioning from the first condition to the second condition includes the first connector axially moving relative to the second connector (FIG. 9).  
Regarding claim 20, Nijenbanning discloses the device of claim 1, wherein the anchoring member transitions from the first condition to the second condition by axially moving a second portion (53’) of the anchoring member (¶44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijenbanning in view of Perren et al. (US 2002/0165544), hereinafter “Perren”.
Nijenbanning discloses the device of claim 10, except wherein the second slot is proximal to the first slot, and the second anchoring member is proximal to the first anchoring member.  Perren teaches a compression screw (FIG. 4) comprising a first anchoring member (7) coupled to the compression screw and configured to transition between a first condition (FIG. 1) in which a portion of the first anchoring member has a first distance from the longitudinal axis and a second condition (FIG. 4) in which the portion of the first anchoring member has a second distance from the longitudinal axis, the second distance being greater than the first distance (FIGS. 1-4), and a second anchoring member (5) wherein the second anchoring member is proximal to the first anchoring member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the two expandable portions of Perren with the compression screw of Nijenbanning, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In this case, the screw of Nijenbanning would have a second expandable portion proximal the first expandable portion, and the housing would have a second slot proximal the first slot for accommodating the expansion of the anchoring members.
Response to Arguments
In response to Applicant's argument that Nijenbanning fails to disclose the compression screw being externally threaded and the first anchor undergoing a transition by engaging with the external threading of the compression screw, Examiner respectfully disagrees. As reinterpreted above, Nijenbanning discloses “the compression screw including external threading (at 57, FIG. 6); and a first anchoring member (55) coupled to the compression screw (at 51) and configured to transition between a first condition (FIG. 8) in which a portion (52’) of the first anchoring member has a first distance from the longitudinal axis and a second condition (FIG. 9) in which the portion of the first anchoring member 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775